          Case 2:20-cv-03018-WBV Document 18 Filed 07/20/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 IRVIN HARRIS                                                                     CIVIL ACTION
 VERSUS                                                                           NO. 20-3018
 STATE OF LOUISIANA,                                                              SECTION “D”(4)
 WARDEN DARREL VANNOY


                                                 ORDER

        The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the Chief United States Magistrate Judge, and the

failure of any party to file an objection to the Chief Magistrate Judge’s Report and

Recommendation,1 hereby approves the Report and Recommendation of the Chief

United States Magistrate Judge and adopts it as its opinion in this matter.

        Additionally, Rule 11(a) of the Rules Governing 28 U.S.C. § 2254 proceedings

provides that, “The district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.” A court may only issue a

certificate of appealability if the petitioner makes “a substantial showing of the denial

of a constitutional right.” 2                The “controlling standard” for a certificate of

appealability requires the petitioner to show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented [are] adequate to deserve




1 The Magistrate Judge’s Report and Recommendation was issued on June 25, 2021. Objections were due by July 9,
2021. Because Petitioner is proceeding pro se, the Court has allowed an extended period of time, over one week, to
file objections. None have been received as of the date of the signing of this Order.
2 28 U.S.C. § 2253(c)(2).
          Case 2:20-cv-03018-WBV Document 18 Filed 07/20/21 Page 2 of 2




encouragement to proceed further.3 The Court finds that Irvin Harris’ Petition fails

to satisfy this standard.         Accordingly, the Court will not issue a certificate of

appealability.

        Therefore,

        IT IS ORDERED that Irvin Harris’s petition for issuance of a writ of habeas

corpus filed pursuant to 28 U.S.C. § 2254 be DISMISSED WITH PREJUDICE as

time-barred.

        IT IS FURTHER ORDERED that the Court DENIES a certificate of

appealability.

                New Orleans, Louisiana, this 20th day of July, 2021.



                                                   _____________________________________
                                                   UNITED STATES DISTRICT JUDGE




3 Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).
